Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/21 and 2/9/22 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the provided Fig. 1 fails to clearly disclose the subject matter of the instant application. For instance, Fig. 1 does not clearly show the “manipulation element (28),” “adapter plate (25),” and other change-over device because the provided Fig. 1 is dim and blurred. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to because the provided Fig. 2a fails to clearly show and point out each reference number to the correct structural element. For instance, 
The reference number “16” (seal ring) incorrectly points to “liquid coupling plug “8a”, instead of pointing to “a V-shape seal ring” as shown in Figs. 2B and 4;
The reference number “8a” (liquid coupling plug) incorrectly points to “a seal ring (16); and 
The reference number “19f” (cut-out) has “no arrow” shown in Fig. 2a. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference number “17” is unknown as shown in Fig. 2a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “13a and 13b” (two mating peg receptacles” (See paragraph [0054]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant provides an amended abstract, filed 11/09/2021, which has been approved to enter by the Examiner. 
However, the disclosure is objected to because of the following informalities: applicant describes the features of Claim 17 in the paragraph [0008], but applicant canceled Claim 17 filed Jan 7, 2022. Therefore, applicant must clarify the intended feature in provided specification. Appropriate correction is required.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  it appears that the word “a” as recited in claim 1, line 9, before “change-over adapter” should be changed to – the – or -- said --  since applicant amended claim 1, filed Jan 7, 2022, by adding “a change-over adapter” in line 6. Similarly, the word “a” as recited in claim 16, line 14, before “change-over adapter” should be changed to – the – or -- said --  since applicant amended claim 1, filed Jan 7, 2022, by adding “a change-over adapter” in lines 10-11. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is no antecedent basis for “the change-over coupling element” as recited in claim 1, line 14. Claim 1 recites “a change-over coupling for connecting a manipulation element, in particular a robot arm, to a change-over adapter, and the change-over adapter, which is detachably connected to the change-over coupling, the change-over coupling comprising: a clamping element for bracing with a corresponding clamping element on a change-over adapter, at least one electrical and/or optical plug connection element for connection to at least one corresponding electrical and/or optical plug connection element on the change-over adapter.” The claim recites 
a change-over coupling for connecting a manipulation element,
the change-over coupling comprising: a clamping element, and 
for bracing with a corresponding clamping element on a change-over adapter.
Therefore, the recitation of “the change-over coupling element” is confusing and not clearly understood as to whether “the change-over coupling element refers to “a change-over coupling manipulation element” or “the change-over coupling clamping element.” 
Similarly, the amended claim 16 recites “the change-over coupling element” in line 19, but there is no antecedent basis for “the change-over coupling element.”
Claim 16 recites “a manipulation element, in particular a robot arm; a change-over device, the change-over device comprising: a change-over coupling for connecting the manipulation element to a change-over adapter, and the change-over adapter, which is detachably connected to the change-over coupling, the change-over coupling comprising: a clamping element for bracing with a corresponding clamping element on a change-over adapter, at least one electrical and/or optical plug connection element.” The exact meaning of “the change-over coupling element” is not clearly understood as to whether the recitation refers to “a change-over coupling manipulation element” or “the change-over coupling clamping element.”
The recited claim must clearly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-12, and 14-16, as best understood, are rejected under 35 U.S.C. 103 as obvious over Hufford et al. (5,782,571) (See IDS) in view of Wampler et al. (US 2009/0143207) (See IDS). 
RE claims 1 and 16, Hufford et al. (5,782,571) discloses a testing or processing system or a tool changer: comprising: a manipulation element (28, 28, 70, 78 of Fig. 4) of a robot arm (36) (see Col. 4, lines 31-31: Fig. 1); a change-over coupling (22) (See Figs. 1 & 3) or a base for connecting the manipulation element of the robot arm, to a change-over adapter (24) (See Figs. 1, 2, & 7), and the change-over adapter, which is detachably connected to the change-over coupling, the change-over coupling (22) comprising: a clamping element (26, 28, 30) (See Fig. 1) for bracing with a corresponding clamping element on a change-over adapter, at least one electrical (98, 106) (See Figs. 3 and 5) plug connection element for connection to at least one corresponding electrical (102, 100) (See Fig. 7) plug connection element on the change-over adapter, characterized in that the change-over coupling comprises at least two or more liquid or pneumatic couplers (32, 32, 32) (See Figs. 1 & 3) or coupling elements for connection to two corresponding liquid  coupling element (120116) (See Figs. 1, 7, & 13) on the change-over adapter, wherein the liquid coupling elements protrude further towards the connection to the change-over adapter than the at least one electrical and/or optical plug connection element, such that the at least one electrical plug connection element and the at least one corresponding electrical plug connection element on the change-over adapter are aligned with one another before they meet as a result of the connection of the liquid coupling elements to the corresponding liquid coupling elements on the change-over adapter, but does not specifically show that the two water coupling elements. However, Fig. 8 of Wampler et al. (US 2009/0143207) teaches a tool changer or connector having a head assembly with electrical wires plug (44) and hydraulic tubes or hydraulic coupling elements (46) to be connected to the corresponding electrical wires (44) plug and hydraulic tubes or hydraulic coupling elements (46) (See paragraph [0027]). Thus, it would have been obvious to those skilled in the tool exchanging art or a mechanical engineer to provide a fluid or water on the water coupling elements of Hufford et al. (5,782,571) as taught by Wampler et al. (US 2009/0143207) to provide not only pneumatic connections but also to provide fluids such as water or other hydraulic fluid to meet the users’ preferred application. 
RE claims 2 and 3, Figs. 1, 3 and 9 of Hufford et al. tool changer (5,782,571) teaches the change-over coupling (22) comprises an anti-rotation element (28, 26: or 78) (See Fig. 1 or 9) for connection to a corresponding anti-rotation element (90) (see Fig. 7) on the change-over adapter, wherein the anti-rotation element is preferably provided as a connection peg (78), which tapers towards the connection to the change- over adapter and the water-coupling elements comprise a larger radial distance (30) from the clamping element than the anti-rotation element.
RE claim 7, Figs. 3 and 7 of Hufford et al. tool changer (5,782,571) show a first cut-out for the detachable arrangement of the at least one electrical and/or optical plug connection element and/or a second cut-out for the detachable arrangement of the water-coupling elements. 
RE claims 10-12, Figs. 1-13 of Hufford et al. tool changer (5,782,571) show at least one electrical plug connection element has a high pin count (98, 100, 102), at least one electrical plug connection element comprises contacts (98, 100, 102) capable of transmitting a supply voltage from the manipulation element to the change-over adapter (See Col. 6, lines 27-39 and 61-65), and contacts for data transmission capable of  transmitting a tool identifier and/or analogue or digital sensor data, from the change-over adapter to the manipulation element (See Col. 6, lines 27-39 and 61-65).
RE claims 14 and 15, Figs. 1, 2, 5, and 9 of Hufford et al. tool changer (5,782,571) teach a centrepiece (46) the side facing the manipulation element, having an attachment element (28, 28) (See Fig. 4) for the attachment of a line to the manipulation element and the attachment element stands radially outwards from the centrepiece. 

Claims 8, 9, and 13, as best understood, are rejected under 35 U.S.C. 103 as obvious over Hufford et al. (5,782,571) (See IDS) in view of Wampler et al. (US 2009/0143207) (See IDS) and further in view of Kewitsch (US 2008/0273844). 
RE claims 8 and 9, Hufford et al. (5,782,571), as presented above, shows at least one electrical plug connection element (120, 100), but does not specifically teach high-voltage contacts or high- current contacts or high-frequency contacts. However, Kewitsch (US 2008/0273844) teaches electrical contacts having high-voltage contacts (see Claim 15) or high-frequency contacts (Claim 15). Thus, it would have been obvious to those skilled in the electrical art to provide reliable high voltage contacts or high- current contacts or high-frequency contacts on the Hufford et al. (5,782,571) as taught by Kewitsch (US 2008/0273844) to provide reliable resource and safety to a user. 
RE claim 13, Hufford et al. (5,782,571), as presented above, but does not specifically show at least one optical plug connection element comprises an optical waveguide. 
However, Kewitsch (US 2008/0273844) teaches at least one optical plug connection element comprises an optical waveguide (See Claim 19). Thus, it would have been obvious to those skilled in the electrical art to provide an optical waveguide on the Hufford et al. (5,782,571) as taught by Kewitsch (US 2008/0273844) to provide reliable visual aids to a user. 
Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bancon; Georges R. and Park; Jin-Woo show tool holder having electrical contacts.
Nishiwaki; Toshihiro discloses a tool changer for welding robot.
Takada; Susumu provides a tool changer with pins (68).
Watanabe; Shinpei discloses a robot hand with optical fiber connector.
Reese; Cale M. and Zachary; Kyle show a robot with electrical connectors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/
Primary Examiner, Art Unit 3652